Citation Nr: 0504179	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-00 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased evaluation for a duodenal ulcer, 
with a hiatal hernia and gastroesophageal reflux, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In July 2003, the veteran requested a VA Travel Board 
hearing.  However, he failed to report for a scheduled 
hearing in November 2004 and provided no explanation for his 
failure to report.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2004).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's duodenal ulcer, with a hiatal hernia and 
gastroesophageal reflux, is productive of symptoms causing 
considerable impairment of health.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for a duodenal 
ulcer, with a hiatal hernia and gastroesophageal reflux, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 
7346 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA - Notice and Assistance

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107) became law.  Regulations implementing the VCAA have 
since been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
present case, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has afforded the veteran multiple VA 
examinations addressing his service-connected disorder and 
has obtained records of all relevant treatment that he has 
described.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in February 2002 and August 2003.  
By those issuances, the RO has also notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has also been advised that he could help his 
claim by providing any evidence in his possession.  See 
38 C.F.R. § 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

In the present increased-rating claim, the veteran was 
notified of VA's duties under the VCAA, as described above, 
prior to the first AOJ adjudication of his claim.  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would result only in additional 
delay with no benefit to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

II.  Increased Rating - Gastrointestinal Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In cases where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In June 1968, the RO granted service connection for a 
duodenal ulcer in view of in-service treatment for multiple 
gastrointestinal symptoms.  A 20 percent evaluation was 
assigned, effective from October 1967.  In July 1973, 
however, the RO reduced this evaluation to 10 percent as of 
October 1973, in view of improved findings from a June 1973 
VA examination.  The 10 percent evaluation has remained in 
effect.  

The veteran has received VA outpatient treatment for 
gastrointestinal symptoms on multiple occasions during the 
pendency of this claim and appeal.  In August 2001, he 
reported frequent vomiting and burning in his throat, and the 
examiner diagnosed severe gastroesophageal reflux disease 
(GERD).  An October 2001 endoscopy revealed a large sliding 
hiatal hernia, three small gastric fundic nodules, and no 
other significant pathology.  In February 2002, the veteran 
reported improved symptomatology, with a resolution of his 
GERD symptoms.

During his January 2003 VA stomach examination, the veteran 
reported heartburn, indigestion, bloating, and occasional 
vomiting episodes.  His reflux symptoms were reportedly well-
controlled with Prilosec.  The examination revealed a 
protuberant abdomen, with no tenderness or masses.  The 
examiner rendered an impression of "very symptomatic" GERD, 
as well as a "proven" hiatal hernia.  No active ulcer was 
noted, and the veteran's symptoms were noted to be under 
control with medication.

In a June 2003 addendum, the examiner who had conducted the 
prior VA examination opined that the veteran's large hiatal 
hernia and reflux esophagitis were all attributable to 
service and that "[h]e was having lots of gastrointestinal 
symptoms and still is."  Accordingly, the RO expanded the 
grant of service connection to include such symptoms in a 
June 2003 rating action.  However, the 10 percent disability 
evaluation was continued.

The veteran also underwent a VA general medical examination 
in March 2004, during which he reported good control of the 
GERD symptoms with Prilosec.  An examination of the abdomen 
revealed a slightly protuberant abdomen, with normal bowel 
sounds, mild generalized tenderness across the lower abdomen, 
no epigastric tenderness, and no masses or organomegaly.  The 
diagnosis was chronic GERD, well controlled on Prilosec.

During the course of this appeal, the RO has considered the 
veteran's disorder, currently evaluated as 10 percent 
disabling, under the criteria of 38 C.F.R. § 4.114, 
Diagnostic Codes (DCs) 7305, 7307, and 7346.

Under DC 7305, a 10 percent evaluation is warranted for a 
mild duodenal ulcer, with recurring symptoms once or twice 
per year.  A 20 percent evaluation is in order for a 
moderately severe ulcer, less than severe but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The next higher, 40 
percent evaluation contemplates a moderately severe ulcer, 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.

Under DC 7307, a 10 percent evaluation is assigned for 
chronic hypertrophic gastritis, with small nodular lesions 
and symptoms.  A 30 percent evaluation is in order for 
multiple small eroded or ulcerated areas and symptoms.  A 60 
percent evaluation is warranted for severe hemorrhages, or 
large ulcerated or eroded areas.

Under DC 7346, a 10 percent evaluation is warranted for a 
hiatal hernia with two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
contemplates persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is in order for symptoms of pain, vomiting, material weight 
loss, and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.

As noted above, the veteran's service-connected disorder has 
recently been expanded by the RO to include a hiatal hernia, 
and an October 2001 endoscopy revealed this hiatal hernia to 
be large.  Moreover, while the veteran's symptoms have been 
noted to be controlled with the use of Prilosec, it is 
evident from the record that the underlying disorder is 
significantly disabling.  Indeed, this disorder was described 
as severe in August 2001, and the January 2003 VA examination 
revealed "very symptomatic" GERD.  For these reasons, the 
Board is not satisfied that the currently assigned 10 percent 
evaluation adequately contemplates the full scope of the 
veteran's current disorder.

Consequently, the Board has considered the various criteria 
for a higher evaluation.  As noted above, the criteria for a 
30 percent evaluation under Diagnostic Code 7346 contemplate 
considerable impairment of health, with persistently 
recurrent symptoms.  The criteria under this section are, in 
the view of the Board, consistent with the findings of "very 
symptomatic" gastric disease.  Accordingly, the Board is 
satisfied that a 30 percent evaluation is warranted in this 
case.

That having been noted, the Board does not find that an even 
higher evaluation is in order.  With regard to DC 7305, there 
is no indication of a moderately severe ulcer, particularly 
since the October 2001 endoscopy revealed no current symptoms 
specific to a duodenal ulcer.  The Board also does not find 
that the veteran's hiatal hernia and gastritis symptoms are 
severe in degree.  While his disorder was described as severe 
in August 2001, subsequent evaluations have shown good 
control of symptoms with Prilosec.  As the impairment in this 
case is shown to be considerable rather than severe, a 60 
percent evaluation is not indicated under Diagnostic Codes 
7307 and/or 7346.  

Overall, the evidence supports a 30 percent evaluation, but 
not more, for the veteran's duodenal ulcer, with a hiatal 
hernia and gastroesophageal reflux.  To that extent, the 
appeal is granted.

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected gastrointestinal disorder has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  Therefore, the Board is not 
required to remand this matter to the RO for the procedural 
action outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to a 30 percent evaluation for the veteran's 
duodenal ulcer, with a hiatal hernia and gastroesophageal 
reflux, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


